PER CURIAM.
This case involves a seven and a half year marriage between a sixty-seven year old husband and a sixty-five year old wife. The marriage was the second for the husband and the fifth for the wife. We affirm the trial court’s well crafted final judgment in all respects but one — we remand to correct a mathematical error in the cash equalization payment ordered by the court as part of the equitable distribution scheme. The payment should have been $96,379 rather than $93,379. See Banton v. Parker-Banton, 756 So.2d 155, 156 (Fla. 4th DCA 2000) (remanding, in part, to correct mathematical error).
KLEIN, SHAHOOD and GROSS, JJ., concur.